1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                  ***

6    UNITED STATES OF AMERICA,                           Case No. 2:15-cv-01743-MMD-NJK

7                                    Plaintiff,                       ORDER
           v.
8
     400 ACRES OF LAND, more or less,
9    situate in Lincoln County, State of Nevada;
     and JESSIE J. COX, et al.,
10
                                 Defendants.
11

12          The Court recently received the attached disclosure statements from Land

13   Commissioners the Honorable Philip M. Pro and the Honorable Peggy A. Leen.1 The Court

14   has reviewed the disclosures. The Court notes that Judge Pro indicates he is a partial

15   owner of JAMS, and that Judge Leen indicates she is not. The Court finds that nothing in

16   the disclosures necessitates the Court take any action at this time, but passes them on to

17   the parties through this order—for the parties’ consideration.

18          The Clerk of Court is directed to provide a copy of this order to the Land

19   Commissioners by email: (1) The Honorable Philip M. Pro; (2) The Honorable Peggy A.

20   Leen; and (3) The Honorable Justice Michael L. Douglas.

21          DATED THIS 12th day of November 2019.

22

23
                                                  MIRANDA M. DU
24                                                CHIEF UNITED STATES DISTRICT JUDGE

25
            1
26            The Land Commissioners explain in a cover letter accompanying their disclosures
     that they are sending them out of an abundance of caution, and in response to the Ninth
27   Circuit’s decision in Monster Energy Co. v. City Beverages, LLC, 940 F.3d 1130 (9th Cir.
     2019). There, the Ninth Circuit held as a matter of first impression that arbitrators must
28   disclose ownership interests in arbitration organizations and those organizations’ business
     deals with parties to the arbitration.
